In an action to recover damages for the alleged wrongful death of decedent, the appeal is from a judgment entered on the verdict of a jury in favor of respondent and from the decision and order denying appellant’s motion to set aside the verdict and for a new trial. Judgment unanimously affirmed, without costs. No opinion. Appeal from decision and order dismissed, without costs. No appeal lies from a decision. The order is not printed in the record. Present — Nolan, P. J., Adel, MacCrate, Schmidt and Beldock, JJ.